

116 SRES 596 ATS: Expressing the sense of the Senate that the Hong Kong national security law proposed by the Government of the People’s Republic of China would violate the obligations of that government under the 1984 Sino-British Joint Declaration and the Hong Kong Basic Law and calling upon all free nations of the world to stand with the people of Hong Kong.
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 596IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Hawley (for himself, Mr. Lee, Mr. Cotton, Mrs. Blackburn, Ms. McSally, Mr. Peters, Mr. Wicker, Mrs. Loeffler, Mr. Sullivan, Mr. Rubio, Mr. Inhofe, Mr. Daines, Mr. Cruz, Mr. Romney, Mr. Braun, Mr. Merkley, and Mr. Boozman) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 25, 2020Committee discharged; considered and agreed toRESOLUTIONExpressing the sense of the Senate that the Hong Kong national security law proposed by the Government of the People’s Republic of China would violate the obligations of that government under the 1984 Sino-British Joint Declaration and the Hong Kong Basic Law and calling upon all free nations of the world to stand with the people of Hong Kong.Whereas the Government of the People’s Republic of China has proposed a new national security law for Hong Kong that would ban secession, subversion of state power, and foreign interference, as defined by the Government of the People’s Republic of China;Whereas, if the new national security law is passed, the Government of the People’s Republic of China is expected to use this law to justify and facilitate an expanded crackdown against peaceful protests and other forms of nonviolent protest by the people of Hong Kong;Whereas this proposed law constitutes a significant escalation in the campaign by the Government of the People’s Republic of China and its proxies in Hong Kong to erase the basic liberties and human rights promised to the people of Hong Kong under the 1984 Sino-British Joint Declaration and the Hong Kong Basic Law;Whereas the announcement by the Government of the People’s Republic of China of its intent to pass this new national security law reflects that government’s fundamental opposition not only to the basic rights and liberties of free persons championed by the people of Hong Kong and the United States, but also to upholding its obligations under international law; andWhereas the efforts by the Government of the People’s Republic of China to silence peaceful protestors in Hong Kong are part and parcel of a broader hegemonic vision that would see the Government of the People’s Republic of China impose its will upon all free people of Asia and beyond: Now, therefore, be itThat it is the sense of the Senate that—(1)the Hong Kong national security law proposed by the Government of the People’s Republic of China would violate the legal obligations of that government under—(A)the 1984 Sino-British Joint Declaration, which guarantees for 50 years the protection of the basic rights and freedoms of the people of Hong Kong, including those of speech, press, assembly, association, travel, movement, correspondence, and strike; and(B)the Hong Kong Basic Law, which reserves the authority for enacting laws prohibiting treason, secession, sedition, subversion, and foreign interference to the Government of the Hong Kong Special Administrative Region; and(2)the United States Government should use all diplomatic means available, including targeted sanctions, to—(A)dissuade the Government of the People’s Republic of China from passing the proposed Hong Kong national security law;(B)compel the Government of the People’s Republic of China to rescind the proposed Hong Kong national security law, if it is passed; and (C)rally all free nations to stand with the people of Hong Kong against increasingly severe violations by the Government of the People’s Republic of China of the rights and liberties guaranteed to them under the 1984 Sino-British Joint Declaration and the Hong Kong Basic Law. 